Citation Nr: 0615793	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from December 1959 to December 
1962 and during his service from May 1967 to March 1969 his 
military occupational specialty was a medical assistant and 
he served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In his VA Form 9, the veteran requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
This type of hearing is often called a travel Board hearing.  
However, he subsequently withdrew his request for a travel 
Board hearing.  See 38 C.F.R. § 20.704(d) (2005).    


FINDINGS OF FACT

1.  The veteran was exposed to the blood of others during 
service, including in his service in the Republic of Vietnam. 

2.  The veteran's Hepatitis C was first clinically documented 
years after service and, although he also engaged in 
intravenous (IV) drug use after service, his Hepatitis C is 
reasonably due to his military service. 


CONCLUSION OF LAW

Hepatitis C was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The VCAA notice in this case did not cite the law and 
regulations governing nor describe the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite this, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
since the Board is granting this service connection claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

In light of this grant, the questions of the effective date 
and the appropriate disability rating to be assigned will be 
addressed de novo by the RO upon return of this case to the 
RO.  Should the veteran disagree with either the effective 
date or the disability rating assigned, he may initiate an 
appeal and, so, his procedural rights have not be abrogated.  

So, there can be no possible prejudice to the appellant in 
going ahead and adjudicating this claim because, even if 
there has not been compliance with the VCAA (either insofar 
as the timing or even content of the VCAA notice), this is 
merely inconsequential and, therefore, no more than harmless 
error.  See, too, Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a); see, too, Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The service medical records (SMRs) and service personnel 
records confirm that the veteran served as a hospital 
corpsman and that during his second period of service he 
served in Vietnam.  However, the SMRs are negative for 
Hepatitis C, and it is not contended that he sought or 
received treatment for Hepatitis C during service or within 
one year thereafter.  

The veteran has submitted a copy of a June 1982 laboratory 
study which reflects elevated liver enzyme levels and the 
veteran stated, in a November 2003 letter, that this was 
before his postservice use of drugs.  He stated that at that 
time a VA physician had questioned him about use of alcohol 
and drugs and, after the veteran denied drug use, the VA 
physician had recommended that he decrease his intake of 
alcohol.  

This is consistent with an August 1983 VA outpatient 
treatment (VAOPT) record which reflects that he had a history 
of hepatitis but makes no mention of drug use.  

On the other hand, a November 1987 report of a private 
psychological evaluation reflects that the veteran began to 
use drugs, primarily cocaine in 1979 or 1980, and injected 
cocaine for 2 or 3 years.  

An October 1997 VAOPT record reflects that the veteran had 
what was subsequently diagnosed as Hepatitis C.  

On VA examination in July 2001 the veteran's claim file was 
reviewed.  It was reported that he had had liver 
abnormalities in the mid-1980s but it was not until 1998 that 
Hepatitis C was documented.  It was noted that during service 
he had worked as a corpsman in an emergency room and in 
triage but did not recall using or wearing gloves at that 
time.  He had no history of having had a blood transfusion.  
He had a history of chronic alcohol use from the 1960s until 
about 6 years ago.  He used intravenous drugs from the late 
1970s to the early 1980s and had used cocaine intravenously.  
It was in the mid to late 1980s that he was found to have 
liver abnormalities.  The veteran denied any history of high 
risk sexual activity and had no history of tattooing or body 
piercing.  

After a physical examination the examiner opined that "the 
most likely source of the veteran's chronic hepatitis C is 
from the intravenous drug use (cocaine) in the late 1970's 
and early 1980's.  Other potential sources of the hepatitis C 
may have been during his work in Vietnam as a Navy corpsman 
working 12 months as indicated above.  However, the odds 
ratio is at 49.6 [%] and represents the most likely source of 
his hepatitis C."  

It is clear that the veteran was exposed to the blood of 
others, including in Vietnam, but this does not necessarily 
mean that the blood of those to whom he may have been exposed 
was contaminated with Hepatitis C.  In fact, it would now be 
difficult, if not impossible, to prove which if any patients 
to whom the veteran was exposed had Hepatitis C.  
Nevertheless, it is a possibility and was considered by the 
recent VA examiner.  

Together, the veteran's VA Form 9 and his November 2003 
letter are to the effect that he first used cocaine, and then 
only intranasally, in July 1982, after the June 1982 
laboratory study revealed elevated liver enzyme levels.  

It is clear that much of this case depends upon the history 
of the veteran's drug use.  This must be considered together 
with the service representative's observation that since the 
2001 VA examiner indicated that 49.6 percent of the time 
Hepatitis C is caused by intravenous drug use, then 50.4 
percent of the time it is not and, so, greater weight must be 
given to the veteran's inservice exposure.  

More importantly, the standard that must be used in this case 
is whether it is at least as likely as not that the veteran's 
current Hepatitis C is due to inservice events or exposure, 
as compared to his postservice intravenous drug use.  

With this in mind, the Board notes that the VA examiner 
indicate that the veteran's liver abnormalities were first 
found in the mid-1980s.  However, the June 1982 laboratory 
study indicates that the abnormalities were found earlier, 
i.e., in the early 1980s.  Moreover, even though the examiner 
indicated that intravenous drug use was the most likely cause 
of the Hepatitis C, he did not specifically address whether 
it was at least as likely as not that it might be due to his 
inservice exposure but did state that it was a potential 
source and when this is considered with the statistics cited 
by the examiner, it is the judgment of the Board that the 
positive and negative evidence has been placed in equipoise.  

Accordingly, with the favorable resolution of doubt, service 
connection for Hepatitis C is warranted because it may be 
attributable to service.  See, e.g., Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) and Alemany v. Brown, 9 Vet. App. 518 
(1996).  


ORDER

Service connection for Hepatitis C is granted. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


